Case: 13-1374    Document: 22    Page: 1   Filed: 07/02/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 FREDERICK FOSTER,
                   Plaintiff-Appellant,
                            v.
          PITNEY BOWES CORPORATION,
                Defendant-Appellee,
                           AND

        UNITED STATES POSTAL SERVICE,
                   Defendant-Appellee,
                           AND

                   JOHN DOES 1-10,
                     Defendants.
                __________________________

                     2013-1374, -1444
                __________________________

    Appeals from the United States District Court for the
 Eastern District of Pennsylvania in No. 11-CV-7303,
 Judge Joel H. Slomsky.
                __________________________

                      ON MOTION
                __________________________

                       PER CURIAM.
Case: 13-1374       Document: 22      Page: 2    Filed: 07/02/2013




 FOSTER v. PITNEY BOWES CORPORATION                            2


                            ORDER
     Frederick Foster moves to revise the official caption in
 appeal No. 2013-1374 to include the United States Postal
 Service (USPS) as an appellee. The USPS opposes being
 added as a defendant-appellee and asks the court to strike
 portions of Foster’s brief or in the alternative to be given
 leave to file a response to his brief.
     Recently docketed appeal No. 2013-1444 involves the
 United States District Court for the Eastern District of
 Pennsylvania’s July 23, 2012 order granting dismissal of
 the USPS as a defendant and subsequent denial of Foster’s
 motion for sanctions against the USPS. That appeal, which
 is consolidated with appeal No. 2013-1374, moots the
 arguments made by the USPS.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) Foster’s motion is granted to the extent that the
 USPS is added as a defendant-appellee.
       (2) The revised official caption is reflected above.
     (3) Appellees should compute the due date of their
 briefs from the date of this order.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s26